DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because in FIG. 5, air outlet 26, 30 is erroneously labeled with reference characters 26, 28.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation “a vehicle-forward direction”. However, such a recitation implies the existence of a claimed vehicle. There is a lack of antecedent basis in the claims for such a vehicle.
Claims 3-5 are dependent upon claim 2 and therefore inherit the above-described deficiencies. Accordingly, claims 3-5 are rejected under similar reasoning as claim 2.
Regarding claim 4, the claim recites the limitation “the vehicle-forward direction”. However, such a recitation implies the existence of a claimed vehicle. There is a lack of antecedent basis in the claims for such a vehicle.
Claims 5 is dependent upon claim 4 and therefore inherit the above-described deficiencies. Accordingly, claim 5 is rejected under similar reasoning as claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dissette et al. (US 2016/0176384 A1), hereinafter Dissette.

Regarding claim 1, Dissette teaches a sensor assembly, comprising:
a housing having a front chamber and a rear chamber fluidly isolated from the front chamber;
Dissette teaches ([0022]): "FIGS. 1-7 illustrate a vehicle 10 having a sensor cleaning system 12, 112, 212. The sensor cleaning system 12 includes at least a sensor assembly 22, 122, 222. The sensor assembly 22, 122, 222 includes a sensor unit 24, 124, 224, a protective screen 25, 125, 225, and a trim element 27, 127, 227 for securing the protective screen to the vehicle 10." Dissette further teaches ([0023]): "The sensor assembly 22, 122, 222 is mounted to a vehicle component 30, 130, 230 via the trim element 27, 127, 227." FIG. 1, included below, depicts a vehicle having at least one front sensor assembly and at least one rear sensor assembly mounted to/within the vehicle component 30, 130, 230. Dissette even further teaches ([0042]): "The sensor assemblies 222 located at the rear of the vehicle 210 may be fluidly connected (not shown)to the same reservoir as a rear window washer nozzle 20. Likewise a sensor assemblies 222 located at the front of the vehicle 210 may be fluidly connected (not shown) to the same conduit as a front window washer nozzle 20."

    PNG
    media_image1.png
    393
    811
    media_image1.png
    Greyscale

the rear chamber including a rear sensor window;
Dissette teaches ([0026]): "Debris is cleaned from a protective screen 25, 125, 225 located between the sensor 24, 124, 224 and the external environment of the vehicle 10, 110, 210…" Referring again to FIG. 1, the sensor assembly 22 located at the rear of the vehicle would possess such a protective screen.
the front chamber including a front sensor window;
Dissette teaches ([0026]): "Debris is cleaned from a protective screen 25, 125, 225 located between the sensor 24, 124, 224 and the external environment of the vehicle 10, 110, 210…" Referring again to FIG. 1, the sensor assembly 22 located at the front of the vehicle would possess such a protective screen.
the rear chamber including a rear air inlet and a rear air outlet,
Dissette teaches ([0037]): "A nozzle 26 is formed around a perimeter of the protective screen 225. The nozzle 26 includes a plurality of holes 44 defined in a bezel 227. The nozzle 26 is connected (not shown) to a fluid reservoir 16, such has a fluid reservoir for a washer system, or an independent fluid reservoir for the sensor cleaning system 212. Separate front and rear reservoirs may be used for sensors 24 located at the front or rear of the vehicle 210."
the rear air outlet aimed at the rear sensor window;
FIG. 5, included below, demonstrates that the air outlet (i.e., the plurality of holes 44) is aimed at the sensor window (i.e., the protective screen 225).

    PNG
    media_image2.png
    529
    633
    media_image2.png
    Greyscale

and the front chamber including a front air inlet and a front air outlet,
Dissette teaches ([0037]): "A nozzle 26 is formed around a perimeter of the protective screen 225. The nozzle 26 includes a plurality of holes 44 defined in a bezel 227. The nozzle 26 is connected (not shown) to a fluid reservoir 16, such has a fluid reservoir for a washer system, or an independent fluid reservoir for the sensor cleaning system 212. Separate front and rear reservoirs may be used for sensors 24 located at the front or rear of the vehicle 210."
the front air outlet aimed at the front sensor window.
FIG. 5, included above, demonstrates that the air outlet (i.e., the plurality of holes 44) is aimed at the sensor window (i.e., the protective screen 225).
However, while Dissette does state in paragraph [0041] that the nozzle of the washer system may be any fluid dispersion device for a pressurized fluid, Dissette does not outright specify that the inlets and outlets correspond to air inlets and outlets. However, given the scope of knowledge of one of ordinary skill in the art and the disclosure of Dissette, one of ordinary skill in the art would be capable of modifying Dissette such that the fluid is specifically air.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dissette such that the fluid of the washer system is specifically air. The Examiner notes that Dissette does not outright identify the fluid used by the washer system, but does state in paragraph [0041] that the nozzle may be any fluid dispersion device for a pressurized fluid. As one of ordinary skill in the art would recognize, air is a compressible fluid commonly used in the art for a variety of purposes (e.g., air ride suspension, inflating tires). As such, air would be an obvious choice to try in selecting for a fluid for the cleaning system.

Regarding claim 2, Dissette teaches the aforementioned limitations of claim 1. Dissette further teaches:
wherein the front air inlet and the front air outlet face a vehicle-forward direction.
Dissette teaches ([0026]): "Debris is cleaned from a protective screen 25, 125, 225 located between the sensor 24, 124, 224 and the external environment of the vehicle 10, 110, 210…" Referring again to FIG. 1, the sensor assembly 22 located at the front of the vehicle would possess such a protective screen. FIG. 5 demonstrates that the air outlet (i.e., the plurality of holes 44) is aimed at the sensor window (i.e., the protective screen 225). Further, fluid reservoir 16 is shown to exist towards the vehicle-forward direction.

Regarding claim 3, Dissette teaches the aforementioned limitations of claim 2. Dissette further teaches:
a blower in the front chamber.
Dissette teaches ([0037]): "A nozzle 26 is formed around a perimeter of the protective screen 225. The nozzle 26 includes a plurality of holes 44 defined in a bezel 227. The nozzle 26 is connected (not shown) to a fluid reservoir 16, such has a fluid reservoir for a washer system, or an independent fluid reservoir for the sensor cleaning system 212. Separate front and rear reservoirs may be used for sensors 24 located at the front or rear of the vehicle 210."

Regarding claim 4, Dissette teaches the aforementioned limitations of claim 2. Dissette further teaches:
the front sensor window faces the vehicle-forward direction.
Dissette teaches ([0026]): "Debris is cleaned from a protective screen 25, 125, 225 located between the sensor 24, 124, 224 and the external environment of the vehicle 10, 110, 210…" Referring again to FIG. 1, the sensor assembly 22 located at the front of the vehicle would possess such a protective screen.

Regarding claim 5, Dissette teaches the aforementioned limitations of claim 4. Dissette further teaches:
the front air inlet and the front air outlet are positioned to neutralize a stagnation pressure external to the housing at the front sensor window.
Dissette teaches ([0041]): "The pump 18 pressurizes the fluid to create a pressure differential between the washer system 14 and atmospheric pressure around the vehicle 10. The pressure differential is sufficient to disperse the fluid through the nozzle 26 and spray or wash over an exterior surface of the protective 225 for the sensor 224." One of ordinary skill in the art would recognize that fluid velocity is zero at a stagnation point. That is, at a stagnation point, fluid velocity is zero and therefore the fluid cannot be dispersed by the nozzle 26. Thus, while Dissette does not outright refer to stagnation pressure, Dissette does teach the neutralization of such a pressure in order to allow the nozzle to disperse the fluid.

Regarding claim 6, Dissette teaches the aforementioned limitations of claim 1. Dissette further teaches:
a blower in the front chamber.
Dissette teaches ([0037]): "A nozzle 26 is formed around a perimeter of the protective screen 225. The nozzle 26 includes a plurality of holes 44 defined in a bezel 227. The nozzle 26 is connected (not shown) to a fluid reservoir 16, such has a fluid reservoir for a washer system, or an independent fluid reservoir for the sensor cleaning system 212. Separate front and rear reservoirs may be used for sensors 24 located at the front or rear of the vehicle 210."

Regarding claim 7, Dissette teaches the aforementioned limitations of claim 1. Dissette further teaches:
a blower in the rear chamber.
Dissette teaches ([0037]): "A nozzle 26 is formed around a perimeter of the protective screen 225. The nozzle 26 includes a plurality of holes 44 defined in a bezel 227. The nozzle 26 is connected (not shown) to a fluid reservoir 16, such has a fluid reservoir for a washer system, or an independent fluid reservoir for the sensor cleaning system 212. Separate front and rear reservoirs may be used for sensors 24 located at the front or rear of the vehicle 210."

Claims 8, 11-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dissette in view of Kuwae et al. (US 2020/0159010 A1), hereinafter Kuwae.

Regarding claim 8, Dissette teaches the aforementioned limitations of claim 1. However, Dissette does not outright teach that the rear chamber includes a main chamber, a side chamber, and an interior wall between the main chamber and the side chamber, and further comprising a blower extending through the interior wall, the interior wall and the blower completely separating the main chamber and the side chamber. Kuwae teaches self-cleaning sensor housings, comprising:
the rear chamber includes a main chamber, 
Kuwae teaches ([0013]): "In another aspect, a sensor housing of a vehicle includes a sensor casing. The sensor casing includes a sensor of the vehicle and a screen covering at least a portion of the sensor. An air chamber is mounted on the sensor casing and shaped to contain pressurized air."
a side chamber, 
Kuwae teaches ([0013]): "In another aspect, a sensor housing of a vehicle includes a sensor casing. The sensor casing includes a sensor of the vehicle and a screen covering at least a portion of the sensor. An air chamber is mounted on the sensor casing and shaped to contain pressurized air."
and an interior wall between the main chamber and the side chamber,
Kuwae teaches ([0162]): "The air chamber 1712 is integrated with the sensor casing 1704." Kuwae further teaches ([0167]): "FIG. 18 illustrates a section of a sensor housing 1700 of a vehicle… The sensor housing 1700 includes the sensor casing 1704, which includes the sensor depicted in FIG. 18 by the lens 1820. The screen 1708 covers at least a portion of the sensor 1820. The air chamber 1712 is shaped to contain pressurized air 1808... The outlet slot 1720 is shaped to emit the compressed air 1808 in a manner to prevent occlusion of the sensor 1820." FIG. 18, included below, depicts the interior wall (i.e., sensor casing 1704) between the main chamber (i.e., the chamber which holds sensor/lens 1820) and the side chamber (i.e., the compressed air chamber 1808).

    PNG
    media_image3.png
    618
    477
    media_image3.png
    Greyscale

and further comprising a blower extending through the interior wall,
Kuwae teaches ([0163]): "The outlet slot 1720 shapes the pressurized air emitted by the outlet slot 1720 into an air knife. The knife is a high-intensity, uniform sheet of laminar airflow across the surface of the screen 1708." Referring to FIG. 17, included below, the outlet slot 1720 is shown to extend through the interior wall (i.e., sensor casing 1704).

    PNG
    media_image4.png
    617
    563
    media_image4.png
    Greyscale

the interior wall and the blower completely separating the main chamber and the side chamber.
Referring to FIG. 18, included above, sensor casing 1704 and the blower (i.e., pressurized air emitted by the outlet slow 1720 onto an air knife) is shown to completely separate the main chamber 1820 from the side chamber 1808.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette to incorporate the teachings of Kuwae to provide that the rear chamber includes a main chamber, a side chamber, and an interior wall between the main chamber and the side chamber, and further comprising a blower extending through the interior wall, the interior wall and the blower completely separating the main chamber and the side chamber. Dissette and Kuwae are each directed towards similar pursuits in the field of sensor cleaning systems. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kuwae, as doing so serves to provide emission of compressed air in a manner which prevents occlusion of the sensor by wiping debris, snow, or water off the screen of the sensor, as recognized by Kuwae ([0167]).

Regarding claim 11, Dissette teaches the aforementioned limitations of claim 1. However, Dissette does not outright teach an upper chamber and a LIDAR sensor above the upper chamber, the upper chamber including another air outlet aimed at the LIDAR sensor. Kuwae teaches self-cleaning sensor housings, comprising:
an upper chamber
Kuwae teaches ([0172]): "The LiDAR housing 1904 further includes an air chamber 1912 mounted on a base 1916 of the LiDAR casing 1908. The air chamber 1912 is shaped to contain pressurized air 1952."
and a LIDAR sensor above the upper chamber,
Kuwae teaches ([0171]): "FIG. 19 illustrates a LiDAR housing 1904… The LiDAR housing 1904 includes a LiDAR casing 1908 having a cylindrical shape. The LiDAR casing 1908 is a protective cover or shell that encloses and protects multiple LiDAR sensors 1940." Kuwae further teaches ([0172]): "The LiDAR housing 1904 further includes an air chamber 1912 mounted on a base 1916 of the LiDAR casing 1908. The air chamber 1912 is shaped to contain pressurized air 1952." Thus, since the air chamber 1912 is mounted on the base of the LiDAR  casing 1908, the LiDAR sensor is known to be above the air chamber 1912.
 the upper chamber including another air outlet aimed at the LIDAR sensor.
Kuwae teaches ([0173]): "The air chamber 1912 further includes multiple outlet slots 1920 disposed along a periphery of the air chamber 1912." Kuwae further teaches ([0174]): "In some embodiments, each output slot can be independently controlled to emit pressurized air 1952 in the form of an air knife to wipe or clean the surface 1944 of the LiDAR casing 1908... Each outlet slot 1920 is shaped to emit a respective portion of the pressurized air 1952 in a manner to prevent occlusion of one or more LiDAR sensors 1940."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette to incorporate the teachings of Kuwae to provide an upper chamber and a LIDAR sensor above the upper chamber, the upper chamber including another air outlet aimed at the LIDAR sensor.  Dissette and Kuwae are each directed towards similar pursuits in the field of sensor cleaning systems. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kuwae, as doing so serves to provide emission of compressed air in a manner which prevents occlusion of the sensor by wiping debris, snow, or water off the screen of the sensor, as recognized by Kuwae ([0167]).

Regarding claim 12, Dissette and Kuwae teach the aforementioned limitations of claim 11. However, Dissette does not outright teach a blower between the rear chamber and the upper chamber. Kuwae further teaches:
blower between the rear chamber and the upper chamber.
Kuwae teaches ([0173]): "The air chamber 1912 further includes multiple outlet slots 1920 disposed along a periphery of the air chamber 1912." Kuwae further teaches ([0174]): "In some embodiments, each output slot can be independently controlled to emit pressurized air 1952 in the form of an air knife to wipe or clean the surface 1944 of the LiDAR casing 1908... Each outlet slot 1920 is shaped to emit a respective portion of the pressurized air 1952 in a manner to prevent occlusion of one or more LiDAR sensors 1940." The rear chamber of Dissette is known to be located at the rear-end of the vehicle. While Kuwae does not outright refer to such a rear chamber, the upper chamber is known to be disposed immediately next to the blower of the upper chamber. In such an arrangement, the blower would be disposed between the rear chamber and the upper chamber. As such, one of ordinary skill in the art would, as a matter of design choice, be capable of modifying the teachings of Kuwae such that the LIDAR casing is placed on the vehicle in such a manner (e.g., on a roof of the vehicle) that the blower is located between the rear chamber and the upper chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette and Kuwae to further incorporate the teachings of Kuwae to provide a blower between the rear chamber and the upper chamber.  Dissette and Kuwae are each directed towards similar pursuits in the field of sensor cleaning systems. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kuwae, as doing so serves to provide emission of compressed air in a manner which prevents occlusion of the sensor by wiping debris, snow, or water off the screen of the sensor, as recognized by Kuwae ([0167]). Further, the Examiner notes that the placement of the LIDAR casing is a matter of design choice readily within the skillset of one of ordinary skill in the art.

Regarding claim 13, Dissette teaches a sensor assembly, comprising:
a housing defining a first chamber and a second chamber,
Dissette teaches ([0022]): "FIGS. 1-7 illustrate a vehicle 10 having a sensor cleaning system 12, 112, 212. The sensor cleaning system 12 includes at least a sensor assembly 22, 122, 222. The sensor assembly 22, 122, 222 includes a sensor unit 24, 124, 224, a protective screen 25, 125, 225, and a trim element 27, 127, 227 for securing the protective screen to the vehicle 10." Dissette further teaches ([0023]): "The sensor assembly 22, 122, 222 is mounted to a vehicle component 30, 130, 230 via the trim element 27, 127, 227." FIG. 1, included above, depicts a vehicle having at least one front sensor assembly and at least one rear sensor assembly mounted to/within the vehicle component 30, 130, 230. The Examiner notes that the first chamber corresponds to a sensor assembly 22, 122, 222 located at the front of the vehicle, while the second chamber corresponds to a sensor assembly 22, 122, 222 located at the rear of the vehicle, as depicted in FIG. 1.
the first chamber including an air inlet 
Dissette teaches ([0037]): "A nozzle 26 is formed around a perimeter of the protective screen 225. The nozzle 26 includes a plurality of holes 44 defined in a bezel 227. The nozzle 26 is connected (not shown) to a fluid reservoir 16, such has a fluid reservoir for a washer system, or an independent fluid reservoir for the sensor cleaning system 212. Separate front and rear reservoirs may be used for sensors 24 located at the front or rear of the vehicle 210."
and the second chamber including an air outlet;
Dissette teaches ([0037]): "A nozzle 26 is formed around a perimeter of the protective screen 225. The nozzle 26 includes a plurality of holes 44 defined in a bezel 227. The nozzle 26 is connected (not shown) to a fluid reservoir 16, such has a fluid reservoir for a washer system, or an independent fluid reservoir for the sensor cleaning system 212. Separate front and rear reservoirs may be used for sensors 24 located at the front or rear of the vehicle 210."
an interior wall between the first chamber and the second chamber; 
Dissette teaches ([0022]): "FIGS. 1-7 illustrate a vehicle 10 having a sensor cleaning system 12, 112, 212. The sensor cleaning system 12 includes at least a sensor assembly 22, 122, 222. The sensor assembly 22, 122, 222 includes a sensor unit 24, 124, 224, a protective screen 25, 125, 225, and a trim element 27, 127, 227 for securing the protective screen to the vehicle 10." Dissette further teaches ([0023]): "The sensor assembly 22, 122, 222 is mounted to a vehicle component 30, 130, 230 via the trim element 27, 127, 227." FIG. 1, included above, depicts a vehicle having at least one front sensor assembly and at least one rear sensor assembly mounted to/within the vehicle component 30, 130, 230. Examiner notes that both the first and second chamber share this interior wall, as both are mounted to the vehicle component 30, 130, 230.
a blower extending through the interior wall, the interior wall and the blower completely separating the first chamber and the second chamber;
Dissette teaches ([0023]): "The sensor assembly 22, 1222, 222 is mounted to a vehicle component 30, 130, 230 via the trim element 27, 127, 227." FIG. 1 depicts a vehicle having at least one front sensor assembly and at least one rear sensor assembly mounted to/within the vehicle component 30, 130, 230. Dissette further teaches ([0042]): "The sensor assemblies 222 located at the rear of the vehicle 210 may be fluidly connected (not shown)to the same reservoir as a rear window washer nozzle 20. Likewise a sensor assemblies 222 located at the front of the vehicle 210 may be fluidly connected (not shown) to the same conduit as a front window washer nozzle 20." Examiner notes that both the first and second chamber share this interior wall, as both are mounted to the vehicle component 30, 130, 230. The vehicle component therefore separates the first chamber from the second chamber. Referring to FIG. 1, fluid reservoir 16 is shown to be an internal component of the vehicle. Thus, as the sensor assemblies corresponding to the first and second chambers are mounted to the vehicle component 30, 130, 230. As the front and rear sensor assemblies may be separately fluidly connected, the blower too separates the first chamber from the second chamber.
However, while Dissette does state in paragraph [0041] that the nozzle of the washer system may be any fluid dispersion device for a pressurized fluid, Dissette does not outright specify that the inlets and outlets correspond to air inlets and outlets. However, given the scope of knowledge of one of ordinary skill in the art and the disclosure of Dissette, one of ordinary skill in the art would be capable of modifying Dissette such that the fluid is specifically air.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dissette such that the fluid of the washer system is specifically air. The Examiner notes that Dissette does not outright identify the fluid used by the washer system, but does state in paragraph [0041] that the nozzle may be any fluid dispersion device for a pressurized fluid. As one of ordinary skill in the art would recognize, air is a compressible fluid commonly used in the art for a variety of purposes (e.g., air ride suspension, inflating tires). As such, air would be an obvious choice to try in selecting for a fluid for the cleaning system.
However, Dissette does not outright teach an image sensor in the second chamber. Kuwae teaches self-cleaning sensor housings, comprising:
and an image sensor in the second chamber.
Kuwae teaches ([0172]): "The LiDAR housing 1904 further includes an air chamber 1912 mounted on a base 1916 of the LiDAR casing 1908. The air chamber 1912 is shaped to contain pressurized air 1952."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette to incorporate the teachings of Kuwae to provide an image sensor in the second chamber.  Dissette and Kuwae are each directed towards similar pursuits in the field of sensor cleaning systems. Though Dissette teaches that the sensor can be any sensor mounted on the vehicle ([0023]), Dissette does not outright suggest an image sensor. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kuwae, as doing so serves to provide the use of image sensors in the sensor assembly, which Kuwae anticipates as being useful in sensing or measuring properties of the vehicle's environment ([0069]) and to obtain data about physical objects in the LIDAR sensor's line of sight ([0097]).

Regarding claim 14, Dissette and Kuwae teach the aforementioned limitations of claim 13. Dissette further teaches:
the second chamber includes a sensor window 
Dissette teaches ([0026]): "Debris is cleaned from a protective screen 25, 125, 225 located between the sensor 24, 124, 224 and the external environment of the vehicle 10, 110, 210…" Referring again to FIG. 1, the sensor assembly 22 located at the rear of the vehicle would possess such a protective screen.
and the air outlet is aimed at the sensor window.
FIG. 5, included above, demonstrates that the air outlet (i.e., the plurality of holes 44) is aimed at the sensor window (i.e., the protective screen 225).

Regarding claim 16, Dissette and Kuwae teach the aforementioned limitations of claim 13. However, Dissette does not outright teach a third chamber having an air outlet, a second interior wall between the first chamber and the third chamber, and a second blower extending though the second interior wall, the second interior wall and the second blower completely separating the first chamber and the third chamber. Kuwae further teaches:
a third chamber having an air outlet,
Kuwae teaches ([0172]): "The LiDAR housing 1904 further includes an air chamber 1912 mounted on a base 1916 of the LiDAR casing 1908. The air chamber 1912 is shaped to contain pressurized air 1952." Kuwae further teaches ([0173]): "The air chamber 1912 further includes multiple outlet slots 1920 disposed along a periphery of the air chamber 1912." Kuwae even further teaches ([0174]): "In some embodiments, each output slot can be independently controlled to emit pressurized air 1952 in the form of an air knife to wipe or clean the surface 1944 of the LiDAR casing 1908... Each outlet slot 1920 is shaped to emit a respective portion of the pressurized air 1952 in a manner to prevent occlusion of one or more LiDAR sensors 1940."
a second interior wall between the first chamber and the third chamber,
Kuwae teaches ([0162]): "The air chamber 1712 is integrated with the sensor casing 1704." Kuwae further teaches ([0167]): "FIG. 18 illustrates a section of a sensor housing 1700 of a vehicle… The sensor housing 1700 includes the sensor casing 1704, which includes the sensor depicted in FIG. 18 by the lens 1820. The screen 1708 covers at least a portion of the sensor 1820. The air chamber 1712 is shaped to contain pressurized air 1808... The outlet slot 1720 is shaped to emit the compressed air 1808 in a manner to prevent occlusion of the sensor 1820." FIG. 18, included above, depicts the interior wall (i.e., sensor casing 1704) between the main chamber corresponding to the first chamber of Dissette (i.e., the chamber which holds sensor/lens 1820) and the third chamber (i.e., the compressed air chamber 1808).
and a second blower extending through the second interior wall,
Kuwae teaches ([0173]): "The air chamber 1912 further includes multiple outlet slots 1920 disposed along a periphery of the air chamber 1912." Kuwae further teaches ([0174]): "In some embodiments, each output slot can be independently controlled to emit pressurized air 1952 in the form of an air knife to wipe or clean the surface 1944 of the LiDAR casing 1908... Each outlet slot 1920 is shaped to emit a respective portion of the pressurized air 1952 in a manner to prevent occlusion of one or more LiDAR sensors 1940."
the second interior wall and the second blower completely separating the first chamber and the third chamber.
Referring to FIG. 18, included above, sensor casing 1704 and the blower (i.e., pressurized air emitted by the outlet slow 1720 onto an air knife) are shown to completely separate the main chamber 1820 from the side chamber 1808.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette and Kuwae to further incorporate the teachings of Kuwae to provide a third chamber having an air outlet, a second interior wall between the first chamber and the third chamber, and a second blower extending though the second interior wall, the second interior wall and the second blower completely separating the first chamber and the third chamber. Dissette and Kuwae are each directed towards similar pursuits in the field of sensor cleaning systems. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kuwae, as doing so serves to provide emission of compressed air in a manner which prevents occlusion of the sensor by wiping debris, snow, or water off the screen of the sensor, as recognized by Kuwae ([0167]).

Regarding claim 17, Dissette and Kuwae teach the aforementioned limitations of claim 16. However, Dissette does not outright teach that the third chamber includes a second sensor window and the air outlet of the third chamber is aimed at the second sensor window. Kuwae further teaches:
the third chamber includes a second sensor window and the air outlet of the third chamber is aimed at the second sensor window.
Kuwae teaches ([0173]): "The air chamber 1912 further includes multiple outlet slots 1920 disposed along a periphery of the air chamber 1912." Kuwae further teaches ([0174]): "In some embodiments, each output slot can be independently controlled to emit pressurized air 1952 in the form of an air knife to wipe or clean the surface 1944 of the LiDAR casing 1908... Each outlet slot 1920 is shaped to emit a respective portion of the pressurized air 1952 in a manner to prevent occlusion of one or more LiDAR sensors 1940." FIG. 18, included above, demonstrates that the air knife is aimed to pass over the sensor window.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette and Kuwae to further incorporate the teachings of Kuwae to provide that the third chamber includes a second sensor window and the air outlet of the third chamber is aimed at the second sensor window. Dissette and Kuwae are each directed towards similar pursuits in the field of sensor cleaning systems. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kuwae, as doing so serves to provide emission of compressed air in a manner which prevents occlusion of the sensor by wiping debris, snow, or water off the screen of the sensor, as recognized by Kuwae ([0167]).

Regarding claim 18, Dissette and Kuwae teach the aforementioned limitations of claim 16. However, Dissette does not outright teach a computer programmed to independently control the speed of the blower and the second blower. Kuwae further teaches:
a computer programmed to independently control the speed of the blower and the second blower.
Kuwae teaches ([0131]): "When the cleaning mechanism 1323 includes an outlet for pressurized air, the housing controller circuit 1350 is configured to actuate a release valve to cause the pressurized air to flow through the outlet towards the screen 1322." Kuwae further teaches ([0165]): "The sensor housing 1700 can be calibrated to emit the air knife at different pressures. In an embodiment, the sensor housing is configured to emit the pressurized air at a pressure in a range from 1 MPa to 0.1 MPa." Kuwae even further teaches ([0174]): "In some embodiments, each output slot can be independently controlled to emit pressurized air 1952 in the form of an air knife to wipe or clean the surface 1944 of the LiDAR casing 1908... Each outlet slot 1920 is shaped to emit a respective portion of the pressurized air 1952 in a manner to prevent occlusion of one or more LiDAR sensors 1940." One of ordinary skill in the art would recognize that, all else held constant, increasing the pressure of the air would serve to increase the flow rate of the air emitted.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette and Kuwae to further incorporate the teachings of Kuwae to provide a computer programmed to independently control the speed of the blower and the second blower.  Dissette and Kuwae are each directed towards similar pursuits in the field of sensor cleaning systems. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kuwae, as doing so serves to provide emission of compressed air in a manner which prevents occlusion of the sensor by wiping debris, snow, or water off the screen of the sensor, as recognized by Kuwae ([0167]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dissette in view of Hori et al. (US 2020/0174100 A1), hereinafter Hori.

Regarding claim 9, Dissette teaches the aforementioned limitations of claim 1. However, Dissette does not outright teach an image sensor having a field of view through the front sensor window and having cooling fins in the front chamber. Hori teaches a lamp device, sensor system, and sensor device for a vehicle, comprising:
an image sensor having a field of view through the front sensor window
Hori teaches ([0532]): "As illustrated in FIG. 31, the left front sensor system 4010 includes a heat sink 4017 and a heat sink 4018. The heat sink 4017 is thermally coupled to the millimeter wave radar unit 4015. The heatsink 4018 is thermally coupled to the LiDAR sensor unit 4016." FIG. 31, included below, demonstrates that the sensor system has a field of view through the translucent cover 4012.

    PNG
    media_image5.png
    765
    487
    media_image5.png
    Greyscale

and having cooling fins in the front chamber.
Hori teaches ([0532]): "As illustrated in FIG. 31, the left front sensor system 4010 includes a heat sink 4017 and a heat sink 4018. The heat sink 4017 is thermally coupled to the millimeter wave radar unit 4015. The heatsink 4018 is thermally coupled to the LiDAR sensor unit 4016." FIG. 31, included above, demonstrates that the heat sinks are represented as cooling fins in the front chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette to incorporate the teachings of Hori to provide an image sensor having a field of view through the front sensor window and having cooling fins in the front chamber. Though Dissette teaches that the sensor can be any sensor mounted on the vehicle ([0023]), Dissette does not outright suggest an image sensor. As Dissette and Hori are each directed towards similar pursuits in the field of sensor systems, one of ordinary skill in the art would be motivated to incorporate the teachings of Hori to provide the use of image sensors and cooling fins in the sensor assembly. One of ordinary skill in the art would find it particularly advantageous to incorporate the teachings of Hori, as the heat sinks may be sized and placed in such a manner that allows for particularly effective dissipation of heat from the sensor units, as recognized by Hori ([0534]-[0536]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dissette in view of Ratner (US 2019/0235054 A1).

Regarding claim 10, Dissette teaches the aforementioned limitations of claim 1. Dissette further teaches:
the… front air outlet… and rear air outlet are open to an external environment.
Dissette teaches ([0004]): "Debris is cleaned from a protective screen located between the sensor and the external environment of the vehicle… Cleaning the debris from the protective screen is performed by… spraying a fluid from a nozzle located in a bezel surrounding the protective screen and proximate to the protective screen over the exterior surface of the screen."
However, Dissette does not outright teach that the front air inlet and the rear air inlet are open to an external environment. Ratner teaches a sensor assembly for vehicles, comprising:
the front air inlet… rear air inlet… are open to an external environment.
Ratner teaches ([0016]): "As shown by FIG. 1, the sensor assembly 100 can configure the head structure 110 and/or the base structure 120 to include structural features that line a surface of the separation gap 115, where the structural features are shaped and positioned to induce eddies from air intake at a gap inlet 125. By forming eddies 121 from air intake 123, the separation gap 115 is able to reduce the momentum of the air intake 123, causing air, moisture and/or debris that travel radially inward within the separation gap 115 to lose momentum and energy. As a result, less air from the air intake reaches the interior of the separation gap 115, resulting in less moisture and/or debris accumulating on the sealed barrier 118." Paragraph [0015] indicates that air intake can come from the environment.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette to incorporate the teachings of Ratner to provide that the front air inlet and the rear air inlet are open to an external environment.  Dissette and Ratner are each directed towards similar pursuits in the field of vehicle sensor assemblies. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Ratner to provide an air intake with a separation gap that results in less moisture and/or debris accumulating on the sealed barrier which protects the sensor assembly, as recognized by Ratner ([0016]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dissette and Kuwae in view of Hori.

Regarding claim 15, Dissette and Kuwae teach the aforementioned limitations of claim 14. However, neither Dissette nor Kuwae outright teach that the image sensor has cooling fins in the second chamber. Hori teaches a lamp device, sensor system, and sensor device for a vehicle, comprising:
the image sensor has cooling fins in the second chamber.
Hori teaches ([0532]): "As illustrated in FIG. 31, the left front sensor system 4010 includes a heat sink 4017 and a heat sink 4018. The heat sink 4017 is thermally coupled to the millimeter wave radar unit 4015. The heatsink 4018 is thermally coupled to the LiDAR sensor unit 4016." FIG. 31, included above, demonstrates that the heat sinks are represented as cooling fins in the front chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette and Kuwae to incorporate the teachings of Hori to provide an image sensor having a field of view through the front sensor window and having cooling fins in the front chamber. As Dissette, Kuwae, and Hori are each directed towards similar pursuits in the field of sensor systems, one of ordinary skill in the art would be motivated to incorporate the teachings of Hori to provide the use of image sensors and cooling fins in the sensor assembly. One of ordinary skill in the art would find it particularly advantageous to incorporate the teachings of Hori, as the heat sinks may be sized and placed in such a manner that allows for particularly effective dissipation of heat from the sensor units, as recognized by Hori ([0534]-[0536]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dissette and Kuwae in view of Ratner.

Regarding claim 19, Dissette and Kuwae teach the aforementioned limitations of claim 13. Dissette further teaches:
...the air outlet [is] open to an external environment.
Dissette teaches ([0004]): "Debris is cleaned from a protective screen located between the sensor and the external environment of the vehicle… Cleaning the debris from the protective screen is performed by… spraying a fluid from a nozzle located in a bezel surrounding the protective screen and proximate to the protective screen over the exterior surface of the screen."
However, neither Dissette nor Kuwae outright teach that the air inlet is open to an external environment. Ratner teaches a sensor assembly for vehicles, comprising:
the air inlet... [is] open to an external environment.
Ratner teaches ([0016]): "As shown by FIG. 1, the sensor assembly 100 can configure the head structure 110 and/or the base structure 120 to include structural features that line a surface of the separation gap 115, where the structural features are shaped and positioned to induce eddies from air intake at a gap inlet 125. By forming eddies 121 from air intake 123, the separation gap 115 is able to reduce the momentum of the air intake 123, causing air, moisture and/or debris that travel radially inward within the separation gap 115 to lose momentum and energy. As a result, less air from the air intake reaches the interior of the separation gap 115, resulting in less moisture and/or debris accumulating on the sealed barrier 118." Paragraph [0015] indicates that air intake can come from the environment.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dissette and Kuwae to incorporate the teachings of Ratner to provide that the air inlet is open to an external environment.  Dissette, Kuwae, and Ratner are each directed towards similar pursuits in the field of vehicle sensor assemblies. Accordingly, one of ordinary skill in the art would be motivated to incorporate the teachings of Ratner to provide an air intake with a separation gap that results in less moisture and/or debris accumulating on the sealed barrier which protects the sensor assembly, as recognized by Ratner ([0016]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldovino et al. (US 2019/0077376 A1) teaches a vehicle sensor system with a sensor cleaning system achieved by spraying sensor viewing windows. However, Baldovino et al. achieves this cleaning specifically with a liquid rather than with air. Vaishnav et al. (US 2019/0184942 A1) teaches a sensor assembly with a cleaning system for a vehicle, achieved with a nozzle aimed at sensor windows. Vaishnav et al. includes the use of air nozzles aimed at the sensor window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662